Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an  acceleration sensor core unit configured to detect vibration acceleration at frequencies of 10 KHz or higher comprising a base board having a surface on which an acceleration sensor is mounted; a first metallic reinforcing plate that is rigidly fixed to the surface of the base board via at least one metallic space forming member so as to suppress a deflection of the base board at frequencies of 10 KHz or higher; a second metallic reinforcing plate that is rigidly fixed to a back surface of the base board via at least one metallic space forming member so as to suppress the deflection of the base board at frequencies of 10 KHz or higher, wherein the base board is located between the first metallic reinforcing plate and the second metallic reinforcing plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861